[Cite as Elbon v. Ohio State Hwy. Patrol, 2010-Ohio-3793.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




LAURA A. ELBON

       Plaintiff

       v.

OHIO STATE HIGHWAY PATROL

       Defendant

        Case No. 2009-09621-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Laura A. Elbon, filed this complaint against defendant, Ohio
State Highway Patrol (OSHP), alleging that the negligent act of OSHP personnel
caused damage to the tires on her 2010 Chevrolet Impala. Plaintiff seeks damages in
the amount of $565.02 for replacement parts, towing expenses, mileage, and work loss.
The $25.00 filing fee was paid and plaintiff requested reimbursement of that cost along
with her damage claim.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability for plaintiff’s
loss and acknowledging the damage amount claimed.
                                      CONCLUSIONS OF LAW
        {¶ 3} 1)       Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl. No.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
      {¶ 4} 2)    Plaintiff has suffered damages in the amount of $565.02, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




LAURA E. ELBON

      Plaintiff

      v.

OHIO STATE HIGHWAY PATROL

      Defendant

      Case No. 2009-09621-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $590.02, which includes the filing fee. Court costs are
assessed against defendant.




                                DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Laura E. Elbon                  Colonel David Dicken
113 Main Street                 Ohio State Highway Patrol
Rochester, Ohio 44090           P.O. Box 182074
                                Columbus, Ohio 43218-2074
RDK/laa
Filed 4/9/10
Sent to S.C. reporter 8/13/10